internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-137523-01 date date legend holdco distributing corp corp corp corp corp certain legal regulation business a business b business c business d x we respond to your letter dated date for rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated october and date the information submitted is summarized below distributing is a domestic_corporation that is not publicly traded is closely-held and is the common parent of a group of corporations filing a consolidated_return distributing is a calendar-year accrual basis taxpayer distributing is a regulated corporation plr-137523-01 required to comply with certain legal regulation for its entire operating group distributing has two classes of stock outstanding voting common_stock and nonvoting common_stock distributing owns virtually all of the outstanding_stock in corp which amount of stock satisfies the definition of control found in sec_368 corp is an accrual-method taxpayer distributing owns all the outstanding_stock in corp and corp corp owns all the outstanding_stock in corp and corp distributing and corp are both holding_companies corp is engaged in business a corp 2's subsidiaries corp and corp are engaged in businesses b and c respectively and corp is engaged in business d we have received financial information indicating that businesses a b c and d each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing desires to expand business a by purchasing or creating one or more corporations like corp to engage in business a in another part of corp 1's state of operation a body of regulation other than certain legal regulation restricts for the next several years the ability of corp itself to expand business a into such other part of the state also for business reasons distributing finds so expanding business a by creating or purchasing one or more corporations like corp preferable to having corp itself expand business a certain legal regulation however requires that for distributing to expand business a by creating or purchasing one or more corporations like corp distributing and its subsidiaries must cease operating businesses b c and d to satisfy the requirement that its group cease operating businesses b c and d distributing proposes taking the following steps step distributing will incorporate holdco holdco will be an accrual-method taxpayer step distributing will contribute its stock in corp to holdco in a transaction intended to qualify as a tax-free reorganization under sec_368 of the internal_revenue_code the contribution in connection with the transfer of corp stock holdco will assume an existing liability of distributing in the amount of approximately x the issued and outstanding_stock of holdco will be identical to the issued and outstanding classes of stock of distributing step distributing will distribute all of the outstanding_stock of holdco pro-rata to the shareholders of distributing the distribution each distributing shareholder will receive one share of class a voting common_stock of holdco relative to each share of class a voting common_stock of distributing and one share of class b nonvoting common_stock relative to each share of class b nonvoting common_stock of distributing immediately following the completion of the proposed transaction all of the outstanding_stock of holdco will be directly owned by the shareholders of distributing the ownership will be pro-rata with no change to the proportionate voting percentages plr-137523-01 the taxpayer has provided information demonstrating that the expansion of business a is expected to increase the distributing group’s net_income significantly the taxpayer has made the following representations in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing and its direct and indirect subsidiaries is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c the fair_market_value of the gross assets of corp 1’s active business presently constitutes and will constitute at the time of the distribution at least five percent of the total fair_market_value of all the gross assets of corp in addition the fair_market_value of the gross assets of each of corp 3’s corp 4’s and corp 5’s active business presently constitutes and will constitute at least five percent of the total fair_market_value of all the gross assets of each company respectively d immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of corp and corp corp is a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution at least percent of the fair_market_value of the gross assets of corp will consist of the stock of corp and corp controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution at least percent of the fair_market_value of the gross assets of holdco will consist of the stock of corp a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 e following the transaction corp corp corp and corp will each continue the active_conduct of its business independently and with its separate employees f the distribution of the stock of holdco is being carried out for the following corporate business_purpose the primary business_purpose for the distribution is to comply with divestiture requirements that will be imposed by the regulator as a condition for the approval of distributing's plan to expand business a into markets outside of the current city of operation distributing currently enjoys an exemption that allows it and its subsidiaries to engage in a number of activities that are ordinarily impermissible the regulator has indicated in a letter from its general counsel that the expansion of business a through the acquisition or establishment of one or more additional corporations would result in a loss of the exemption necessitating the divestiture of the impermissible activities the distribution of the stock of holdco is motivated in whole or in substantial part by this corporate business_purpose g there is no plan or intention by the shareholders or security holders of distributing plr-137523-01 to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of distributing or holdco after the transaction h there is no plan or intention by distributing or holdco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction i there is no plan or intention to liquidate distributing or holdco to merge any corporation with any other corporation or to sell or otherwise dispose_of the assets of any corporation after the transaction except in the ordinary course of business j no intercorporate debt other than tax_sharing_payments will exist between distributing or any of distributing’s affiliates and holdco or any of holdco’s affiliates at the time of or subsequent to the distribution of the stock of holdco these tax_sharing_payments will be paid in the ordinary course of business k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing will not have an excess_loss_account with respect to the holdco stock and no excess_loss_account will exist with respect to the stock of subsidiary members owned directly or indirectly by holdco l payments made in connection with all continuing transactions if any between distributing or any of distributing’s affiliates and holdco or any of holdco’s affiliates will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length currently corp leases space from corp at arm’s length m the distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or holdco or stock possessing percent or more of the total value of all classes of stock of distributing or holdco within the meaning of sec_355 n no investment_tax_credit has been or will be claimed with respect to any assets transferred from distributing to holdco o no two parties to the transaction are investment companies as defined in sec_368 and iv p the adjusted_basis and the fair_market_value of the corp stock equals or exceeds the sum of the liabilities assumed by holdco as determined under sec_357 the liabilities assumed in the transaction as determined under sec_357 were incurred in the ordinary course of business and are associated with the corp stock based solely on the information submitted and the representations as set forth above we hold as follows the transfer by distributing of the corp stock to holdco solely in exchange for holdco stock and the assumption of a liability followed by the distribution of all the holdco stock to distributing’s shareholders will qualify as a reorganization within the plr-137523-01 meaning of sec_368 distributing and holdco will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the corp stock to holdco solely in exchange for holdco stock and the assumption by holdco of certain liabilities of distributing sec_361 and sec_357 no gain_or_loss will be recognized by holdco on the receipt of the corp stock in exchange for holdco stock sec_1032 the basis of the corp stock to be received by holdco will be equal to the basis of such stock in the hands of distributing immediately before the transfer sec_362 the holding_period of the corp stock in the hands of holdco will include the period during which such stock was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all the stock of holdco to the shareholders sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of the shareholders upon the receipt of all of the stock of holdco from distributing sec_355 the aggregate basis of the common_stock of holdco and distributing in the hands of shareholders after the distribution will be the same as the basis of the distributing common_stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 and a sec_358 b and c the holding_period of the holdco stock received by the shareholders will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits among distributing and holdco will be made under sec_1_312-10 and sec_1_1502-33 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-137523-01 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
